Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00051-CR

                                        Alberto SANCHEZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR0864A
                           Honorable Lorina I. Rummel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: February 28, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal and for expedited issuance of the

mandate. The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a). We

order the clerk of this court to immediately issue the mandate. See TEX. R. APP. P. 18.1(c).

                                                  PER CURIAM

DO NOT PUBLISH